68 So.3d 360 (2011)
Corey THOMAS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D11-2832.
District Court of Appeal of Florida, First District.
August 23, 2011.
Corey Thomas, pro se, Petitioner.
Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition seeking a belated appeal of the judgment and sentence rendered on May 27, 2010, in Duval County Circuit Court case number 16-2010-CF-001595-AXXX-MA, is granted. Upon issuance of mandate, a copy of this opinion shall be furnished to the clerk of the lower tribunal for treatment as a notice of appeal. If appellant qualifies for the appointment of counsel at public expense, the lower tribunal shall appoint counsel to represent him *361 in the belated appeal authorized by this opinion.
HAWKES, CLARK, and SWANSON, JJ., concur.